DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/25/22 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 01/25/22, with respect to the rejection(s) of claim(s) 1-29, 32, 35-36 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of newly cited prior art Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668).
Regarding claim 1, Applicant argues the claimed queue in the control plane stores control packets for processing by a control plane processor. Applicant respectfully submits that a proper combination of DeCusatis and Maeda would at best still yield a transmission queue in the data plane. The cited art is silent about a queue in the control plane storing data for processing by a control plane processor. Moreover, just because there is teaching of a transmission queue in the data plane does not necessarily mean that one skilled in the art would have had motivation to move it to the control plane for a processor queue.
	The examiner agrees Regarding DeCusatis relies on the new reference Erdman to teach the “queue” limitation. In regards to Maeda:

[0047] The hash calculation circuit 118, for example, performs a hash calculation with keys that include a transmission destination address of a packet or a transmission source address of the packet, and notifies the LA distribution circuit 121 of the hash value. The LA setting circuit 119, for example, sets the hash table 120 in response to the addition or deletion of a link in the LA transmission link 105. The hash table 120, for example, stores and associates together a hash value and the identification information of an LA transmission link. The hash table 120 stores and associates together a hash value for each of the LA transmission links to which the packet is distributed based on a result of the hash calculation, and the identification information of the LA transmission link. That is, in the example illustrated in FIG. 1, the hash table 120 stores and associates together hash values for the LA transmission links 105b to 105d and the respective pieces of link identification information of the LA transmission links 105b to 105d.
[0049] The LA distribution circuit 121, for example, acquires, from the hash table 120, link identification information corresponding to the hash value sent by the hash calculation circuit 118 and distributes the packet to an LA transmission link corresponding to the acquired link identification information. For example, if the LA distribution circuit 121 is sent the hash value "0" by the hash calculation circuit 118, the LA distribution circuit 121 acquires the link identification information "X" from the hash table 120 and distributes the packet to the LA transmission link 105b, which corresponds to the acquired link identification information "X".
 	At least in the above cited portion, Maeda is able to perform a hash calculation on data to result in a hash value that is compared to a table. One of ordinary would reasonably interpret the hash calculation and hash values as the bit location for hash results.
 	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 1, 5-9, 17, 21-25 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668).

Regarding claim 1 and 17 and 32,
 	Erdman teaches a non-transitory machine-readable medium having executable instructions to cause one or more processing units to perform a method to process control plane data in a network element, the method comprising: 
 	receiving, by the network element, the control plane data, wherein the control plane data is data that is processed by a control plane of the network element; (interpreted as the control packets are sent from the controller 408 to the switch 406, see para [0054]).
 	determining, in the control plane, a class of the received control plane data; (interpreted as In the present specific embodiment, control-signal classification engine 80 separates and classifies control signals by type. Exact classifications are application specific and may be determined to meet the needs of a given application by those skilled in the art without undue experimentation. Examples of possible control-signal classifications include roaming-type, rogue, and radio-resource control messages, see Erdman para [0046]).
 	queuing, in a queue in the control plane, the received control plane data based on a priority, the priority being determined based on whether the bit location is set, (interpreted as Marked messages are then selectively placed in queues 96 via queuing module 94 based on the QOS tags associated with each message. Control-plane-processing applications 100 then remove messages from queues 96 based on priority values associated with each of queues 96. For example, control-plane-processing applications 100 may remove control messages from queues with high priority messages before removing control messages from queues with lower priority control messages, see para [0049]) and a (interpreted as Control-plane-processing applications 100 may include various applications that utilize control-plane traffic. Control-plane-processing applications 100 may include various hardware and/or software modules for implementing various functionality, such as radio-resource management, transmit-power control for wireless AP transceiver 110, see para [0050]).

 	determining, in the control plane, whether the network element had previously processed other data in the same class as the determined class of the received control plane data (The central control-traffic prioritizer 34 employs the session QOS-value table 38 to selectively mark or control messages with QOS values based on control-message priority as determined via entries in the session QOS-value table 38. The entries in the session QOS-value table 38 include control-signal types, which are paired with QOS values, see para [0027])
 	
 	However Erdman does not hashing on characteristics of the received control plane data to produce a hash result; and determining whether a bit location corresponding to the hash result in a bitfield is set; and the setting of the bit location relates to the previously processed determination of the control plane data.   

 	Maeda teaches hashing on characteristics of the received control plane data to produce a hash result; and determining whether a bit location corresponding to the hash result in a bitfield is set; and (interpreted as In the above-described embodiment, the distribution of a packet to a low-priority link is performed based on a result of hash calculation but the distribution of a packet to a low-priority link may be performed with a given method. For example, a packet may be distributed based on priority levels set for low-priority links. The communication apparatus 100 may distribute a packet based on the link priority orders of low-priority links stored in the link priority table 114 and the priority level of the packet stored in the packet and link priority table 116, see para [0091]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman in view of Payer with the hashing of information from packets as taught by Maeda since it is known in the art of communications to obtain parameters for packet transmissions.

 	However Erdman do not teach wherein, the setting of the bit location relates to the previously processed determination of the control plane data.

 	Liu teaches wherein, the setting of the bit location relates to the previously processed determination of the control plane data (interpreted as the data network associates the packet forwarding priority with the traffic class….the second set of bits written by the data network indicates a delivery priority that corresponds to the packet forwarding priority, see para [0005]).
	It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman in view of Payer and Maeda with the priority bit being set for the class as taught by Liu since it would have been a simple modification for the system with hashing for priority information to including setting bits for indicating priority.

Regarding claim 5 and 21,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, further comprising: marking the received control plane data based on an existence of an indication, and forwarding the marked control plane data to a central processing unit based on at least the marking. (interpreted as In the above-described embodiment, the distribution of a packet to a low-priority link is performed based on a result of hash calculation but the distribution of a packet to a low-priority link may be performed with a given method. For example, a packet may be distributed based on priority levels set for low-priority links. The communication apparatus 100 may distribute a packet based on the link priority orders of low-priority links stored in the link priority table 114 and the priority level of the packet stored in the packet and link priority table 116, see Maeda para [0091]).

Regarding claim 6 and 22,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, further comprising: marking the received control plane data based on an existence of an indication, wherein the marking is a high priority mark when there is not the existence of the indication for the determined class (interpreted as The processing of the control signals based on QOS values may ensure that high-priority control-plane events are handled before low priority control-plane events. Processing step 132 may occur an AP or at a centralized controller upon receipt of marked control messages, see Erdman para [0058]. Wherein examiner notes it would have been obvious to use various priority levels).

Regarding claim 7 and 23,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, further comprising: marking the received control plane data based on an existence of an indication, wherein the marking is a low priority mark when there is the existence of the indication for the determined class (interpreted as The processing of the control signals based on QOS values may ensure that high-priority control-plane events are handled before low priority control-plane events. Processing step 132 may occur an AP or at a centralized controller upon receipt of marked control messages, see Erdman para [0058]. Wherein examiner notes it would have been obvious to use various priority levels).

Regarding claim 8 and 24,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, wherein the indication is determined at least by computing a function of a subset of received control plane data characteristics of the received control plane data. (interpreted as Exact classifications are application specific and may be determined to meet the needs of a given application by those skilled in the art without undue experimentation. Examples of possible control-signal classifications include roaming-type, rogue, and radio-resource control messages. For the purposes of the present discussion, a control message may be a control signal. The terms control signal and control message are employed interchangeably. A signal may be any information conveyed from one location or module to another, where the location or module may be physical or logical., see Erdman para [0046])

Regarding claim 9 and 25,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 8, however does not teach wherein the function is a hash function. (interpreted as In the above-described embodiment, the distribution of a packet to a low-priority link is performed based on a result of hash calculation, see Maeda [0091]).

Regarding claim 34,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, wherein the queuing is for processing the received control plane data by a processor in the control plane. (interpreted as Control-plane-processing applications 100 may include various applications that utilize control-plane traffic. Control-plane-processing applications 100 may include various hardware and/or software modules for implementing various functionality, such as radio-resource management, transmit-power control for wireless AP transceiver 110, see Erdman para [0050]).


Claim 2-4, 16, 18, 33 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668) and  Akyol (Pub No 20100115174).

Regarding claim 2 and 18,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, however does not teach further comprising marking the received control plane data based on an existence of an indication, wherein the indication is when all of a first group of bits in a group of bitfields are set to a selected value. 
 	Akyol teaches marking the received control plane data based on an existence of an indication, wherein the indication is when all of a first group of bits in a group of bitfields are set to a selected value (interpreted as The NIC cluster will distribute packets based on the N-byte tag. The N-byte tag can be divided into multiple groups of bits, with one group of bits representing for example priority information, a second group of bits representing the associated system image, the associated physical host CPU or the associated root complex, a third group of bits representing the packet type, and so on., see para [0031]).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with group bit as taught by Akyol since it is known in the art of communications to use bits for grouping packets.

Regarding claim 3 and 19,
(interpreted as The NIC cluster will distribute packets based on the N-byte tag. The N-byte tag can be divided into multiple groups of bits, with one group of bits representing for example priority information, a second group of bits representing the associated system image, the associated physical host CPU or the associated root complex, a third group of bits representing the packet type, and so on., see para [0031]).

Regarding claim 4 and 20,
 Erdman in view of Maeda and Liu and Akyol teaches the machine-readable medium of claim 2, wherein the all of the bits in the first group of bits are not set to the selected value when the network element had not previously processed the other data in the same class as the determined class of the received control plane data within a time period. (Interpreted as the switch 406 sends a negative-acknowledge (Nak) reply that indicates the sequence numbers that were not received (e.g., within timeout period), see Erdman para [0046]).

Regarding claim 33,
 	 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, wherein the queueing is to a high-priority queue or a low-priority queue based on whether the bit location is set. (interpreted as The NIC cluster will distribute packets based on the N-byte tag. The N-byte tag can be divided into multiple groups of bits, with one group of bits representing for example priority information, a second group of bits representing the associated system image, the associated physical host CPU or the associated root complex, a third group of bits representing the packet type, and so on., see para [0031]).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with group bit as taught by Akyol since it is known in the art of communications to use bits for grouping packets.

Claim 10-12, 26-28, is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668) and Ahrens (Pat No 8130768).

Regarding claim 10 and 26,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 8, however does not teach wherein the subset of received control plane data characteristics is selected based on at least a control plane data type of the received control plane data. 
Ahrens teaches wherein the subset of received control plane data characteristics is selected based on at least a control plane data type of the received control plane data (interpreted as In particular, the packet analyzer 70 classifies such data packets according to their characteristics that identify, e.g., (i) the type of communication (e.g., its protocol, its encryption technique (if any)), (ii) the type of information provided in the packets (e.g., voice data, non-voice data, streaming data, multimedia data, etc., see col 7 lines 33-37).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with the characteristics as taught by Ahrens since it is known in the art to have characteristics in addition to a classification for data.


 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 8, wherein the control plane data type is selected from the group consisting of Internet Protocol (IP) unresolved next hops, address resolution protocol, IPv6 neighbor discovery packets, Access Control List logging, packet addressed to the network element, packets addressed to the network element from a known source, and maximum transmission unit violations. 
Ahrens teaches wherein the control plane data type is selected from the group consisting of Internet Protocol (IP) unresolved next hops, address resolution protocol, IPv6 neighbor discovery packets, Access Control List logging, packet addressed to the network element, packets addressed to the network element from a known source, and maximum transmission unit violations (interpreted as In particular, the packet analyzer 70 classifies such data packets according to their characteristics that identify, e.g., (i) the type of communication (e.g., its protocol, its encryption technique (if any)), (ii) the type of information provided in the packets (e.g., voice data, non-voice data, streaming data, multimedia data, etc., see col 7 lines 33-37).
	
Regarding claim 12 and 28,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 8, wherein the subset of received control plane data characteristics is based on at least user criteria.
Ahrens teaches wherein the subset of received control plane data characteristics is based on at least user criteria (interpreted as the type of information provided in the packets (e.g., voice data, non-voice data, streaming data, multimedia data, etc., see col 7 lines 33-37).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with the characteristics as taught by Ahrens since it is known in the art to have characteristics in addition to a classification for data.

Claim 13 and 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668) and SP (Pat No 8259585).

Regarding claim 13 and 29,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, however does not teach further comprising: clearing a second group of bits in a group of bitfields after a time period. 
 Sp teaches further comprising: clearing a second group of bits after a time period (interpreed as For example, router 10 may maintain a timer for each of the bits of the bit vector, where the time that counts down from a particular defined time to zero. Each time the bit receives a "hit," e.g., is set to 1 or is used by a query for determining whether the bit is set, router 10 resets the timer for the bit to the defined time. When the timer for a particular bit reaches zero, that specific bit of the Bloom filter is reset to "0." As another example, router 10 may maintain a stack-like data structure that maintains a record of the least recently used bits, see col 8 line 56-61).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with the clearing of bits Sp since it is known in the art to have a timer for clearing bits for resetting the information.


Claim 14-16is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668) and Musada (Pub No 20150381507).

Regarding claim 14,
 Erdman in view of Sp teaches the machine-readable medium of claim 13, however does not teach wherein the time period is based on at least the determined class of the data.
 Musada teaches wherein the time period is based on at least the determined class of the data (interpreted as The special queue creation unit 5-11 determines a queue length for the special queue for the packets determined by the packet determination unit 5-10 based on the service rate calculated from the average packet response time for the packets of the type and the timeout period for the packets of the type acquired from the NW information management unit 5-12 managing information on NW apparatuses that send packets, see para [0055]).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with the characteristics as taught by Ahrens since it is known in the art to have characteristics in addition to a classification for data.

Regarding claim 15,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, wherein the time period is measured using a timer. 
Masuda teaches wherein the time period is measured using a timer (interpreted as The special queue creation unit 5-11 determines a queue length for the special queue for the packets determined by the packet determination unit 5-10 based on the service rate calculated from the average packet response time for the packets of the type and the timeout period for the packets of the type acquired from the NW information management unit 5-12 managing information on NW apparatuses that send packets, see para [0055]).


 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, wherein queuing the control plane data comprises: selecting at least one of a queue and a queue threshold for the control plane data based on at least the existence of the indication.
 Musada teaches wherein queuing the control plane data comprises: selecting at least one of a queue and a queue threshold for the control (interpreted as The special queue creation unit 5-11 determines a queue length for the special queue for the packets determined by the packet determination, see para [0055]).
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668) and Singh (Pub No 20170331747).

Regarding claim 35,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, however do not teach wherein the queue is one or more of a single queue having different drop thresholds based on the priority and a plurality of queues having different scheduling properties associated with the priority.
 Singh teaches wherein the queue is one or more of a single queue having different drop thresholds based on the priority and a plurality of queues having different scheduling properties associated with the priority (interpreted as a packet drop rate for control plane packets of the first traffic class from an application specific integrated circuit (ASIC).
 It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with the drop rates as taught by Singh since it is known in the art to have different drop rates for different priority/class queues.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erdman (Pub No 20070195742) further in view of Maeda (Pub No 20120307628) and Liu (Pub No 20070165668) and Hur (Pub No 20060064532).

Regarding claim 35,
 Erdman in view of Maeda and Liu teaches the machine-readable medium of claim 1, wherein the bit location is alternatively set using a probability function.
 Hur teaches wherein the bit location is alternatively set using a probability function. (interpreted as As an example, if the optimization order (total_delay, deviation_from_pattern) is used eighty percent of the time, arbiter generator 107 will use a three-bit random number generator and a threshold value of six. If the random number is smaller than six, then the preferred order will be selected eight out of ten times, see para [0061]).
It would have been obvious to one of ordinary skill in the art to combine the system taught by Erdman with the characteristics as taught by Singh since it is known in the art to have different drop rates for queues.

Conclusion
the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732. The examiner can normally be reached on M-F 10pm - 6:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                    
/OMER S MIAN/Primary Examiner, Art Unit 2461